MEMORANDUM ***
Issa Ahmadi, a native and citizen of Iran, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from the Immigration Judge’s (“IJ”) order denying his applications for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252(a)(1), and we deny the petition.
Because the BIA conducted a de novo review of the IJ’s decision, we only review the decision of the BIA. De Leon-Barrios v. INS, 116 F.3d 391, 393 (9th Cir.1997). We review factual findings supporting an asylum determination and a decision regarding withholding of deportation under a substantial evidence standard. Id. We must affirm the BIA if its decision is supported by reasonable, substantial, and probative evidence in the record. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We can reverse the BIA’s factual findings only if evidence in the record “compels” a contrary conclusion. Id.
Upon our review of the record, we conclude that substantial evidence supports the BIA’s adverse credibility determination. See De Leon-Barrios, 116 F.3d at 393-94. Furthermore, we conclude that Ahmadi failed to establish that he suffered from past persecution or a well-founded fear of future persecution on account of an *621enumerated ground. See Elias-Zacarias, 502 U.S. at 481, 112 S.Ct. 812.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.